Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 29, 2020

                                      No. 04-20-00215-CV

                    IN THE INTEREST OF L.S. AND C.S., CHILDREN

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-00541
                         The Honorable Peter Sakai, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The reporter’s record, which was due to be filed on April 24, 2020, has not
been filed. It is therefore ORDERED that the reporter’s record must be filed in this appeal no
later than ten days from the date of this order. TEX. R. APP. P. 35.3(c). FURTHER REQUESTS
FOR EXTENSIONS OF TIME ARE DISFAVORED.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court